Citation Nr: 1015990	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
shrapnel scar to the chin.  

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle sprain (right ankle disability). 

4. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle sprain (left ankle disability). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 
1970 and from November 1970 to January 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law 
Judge at a January 2010 Travel Board hearing.  


FINDINGS OF FACT

1.  The RO denied service connection for a PTSD, a shrapnel 
scar to the chin, and a bilateral ankle disability in January 
2002, and notified the Veteran of its decision at that time; 
he did not appeal. 

2.  Certain evidence received since the January 2002 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for PTSD.

3. The medical and other evidence of record supports a 
conclusion that the Veteran's currently diagnosed PTSD was 
precipitated by stressors experienced by him while serving in 
Vietnam.

4. The evidence added to the record since January 2002, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claims of entitlement to service connection for a 
shrapnel scar to the chin and bilateral ankle disabilities. 


CONCLUSIONS OF LAW

1.  The RO's January 2002 rating decision denying service 
connection for PTSD, a shrapnel scar to the chin, a bilateral 
ankle disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302(b), 20.1103 (2009).

2. Service connection for PTSD is warranted.  38 U.S.C.A. § 
1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2009).

3. Since the January 2002 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claims of entitlement to service connection for a 
shrapnel scar to the chin and a bilateral ankle disability 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4. Since the January 2002 RO decision, new and material 
evidence has been received which is sufficient to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  A "fourth element" 
of the notice requirement, requesting the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, was recently removed from the language of 38 
C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).

In light of the favorable action taken hereinbelow as to the 
claim for service connection for PTSD, the Board finds that 
further discussion of VCAA compliance with respect to that 
issue is not necessary at this time.  

With respect to the remaining issues, the United States Court 
of Appeals for Veterans Claims (Court) held in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), to the extent possible, 
must be provided to a claimant before an initial unfavorable 
decision on a claim for VA benefits.  Pelegrini v. Prinicipi, 
18 Vet. App. at 119-20; see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The Veteran was provided notice of 
the VCAA in a letter dated in October 2007, prior to the 
initial adjudication of his claims in a November 2007 rating 
decision.  In addition, the notices provided in October 2006 
addressed the specific information and evidence necessary to 
reopen the claim for service connection for shrapnel to the 
chin, and a bilateral ankle disability, and adequately 
informed him of the specific basis for the prior denials of 
his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (in 
claim to reopen a previously denied claim for service 
connection, 38 U.S.C.A. § 5103(a) requires that VA issue a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial).  

The VCAA letter also indicated the types of evidence 
necessary to substantiate the claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain both his 
private and VA medical treatment records.  An October 2006 
letter also provided notice pertaining to the downstream 
disability rating and effective date elements of the claims. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Pelegrini and Mayfield, both supra.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all available evidence is of record.  
The claims folder contains the Veteran's service treatment 
records, service personnel records, medical evidence private 
and VA medical evidence, and a hearing transcript.  All 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Neither the Veteran nor his representative has specifically 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



I. New and Material Claims - Procedural History 

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The appellant has one year from notification of an 
RO decision to initiate an appeal by filing a Notice of 
Disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.201, 20.302 (2009).

The Veteran is claiming entitlement to service connection for 
PTSD, a shrapnel scar to the chin, and bilateral ankle 
sprains.  It is observed that service connection for these 
conditions was denied in an August 1998 rating action.  The 
Veteran submitted a notice of disagreement in November 1998 
as to the issue of PTSD only.  A statement of the case was 
issued in September 2000; however, the Veteran never 
submitted a timely substantive appeal.  Thus, the August 1998 
rating decision was considered to be final (as to all issues) 
as of August 1999.  

In a January 2002 rating decision, the RO reconsidered all 
issues currently on appeal pursuant to a law that authorized 
readjudication of claims previously adjudicated not well 
grounded, if that adjudication became final during the period 
July 14, 1999, and November 9, 2000.  See 38 U.S.C.A. § 
5103(a) (West 1991), see also Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099- 2100 (2000).  However, the January 2002 rating decision 
denied the Veteran's claims for entitlement to service 
connection for PTSD, a shrapnel scar to the chin, and 
bilateral ankle sprains.  The Veteran did not appeal that 
determination and it became final in January 2003.  See 38 
C.F.R. § 7105.  

The Veteran subsequently requested that his PTSD claim be 
reopened in December 2004, but such request was denied by the 
RO in an April 2005 rating decision.  More recently, in 
September 2006, the Veteran submitted a claim to reopen 
claims relating to PTSD, a chin scar, a right ankle sprain, 
and a left ankle sprain.  In a November 2007 rating decision, 
which is the subject of the instant appeal, the RO reopened 
these claims and denied service connection.  

In this regard, the Board notes that the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits. Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented to reopen the claims of 
entitlement to service connection for PTSD, a shrapnel scar 
to the chin, a right ankle sprain, and a left ankle sprain.  

Applicable Laws and Regulations 

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  

"New" evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

The Board points out that 38 C.F.R. § 3.156(a), which defines 
new and material evidence, was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (2001).  The amended version 
of 38 C.F.R. § 3.156 applies in the instant case, as the 
Veteran's claims to reopen were received after August 2001.



a. PTSD

Again, in a January 2002 rating decision, the RO denied 
service connection for PTSD.  The Veteran did not file a 
timely appeal, and that decision became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009). 

When the January 2002 rating decision was adjudicated, the 
claims folder contained service treatment records, service 
personnel records, a letter from the Army US Armed Services 
Center for the Research of Unit Records)(CURR)) (now U.S. 
Army and Joint Services Records Research Center (JSRRC)),  VA 
medical evidence (including a VA examination for PTSD), 
private medical evidence, and the Veteran's statements.  

The Veteran's claimed stressors are numerous as indicated by 
his February1998 statement to the RO.  In particular, the 
Veteran reported that while stationed at Landing Zone Grant 
(during his first of two Vietnam tours) in 1969, the base 
came under frequent rocket and mortar attacks.  He indicated 
that theses attacks were intense and lasted up to several 
days.  Other stressors included the deaths of two fellow 
servicemen - one allegedly due to a heroin overdose and the 
other combat-related.  Medical evidence showed a diagnosis of 
PTSD, however, the RO denied the claim because the Veteran 
did not provide enough information to regarding his alleged 
stressors and therefore they could not be verified.  They 
were also unable to verify that the Veteran witnessed, or was 
otherwise involved with deaths of the two fellow service 
members.  

Evidence received since the January 2002 rating decision 
includes additional medical evidence, additional contentions, 
a request response from the JSRRC, an Operational Report for 
the quarterly period ending October 31, 1969, and a hearing 
transcript.  

Significantly, according to according to the JSRRC/CURR 
report, the Veteran's unit (Company C, 4th Battalion, 60th 
Artillery) did receive enemy rocket attacks on August 31, 
1969 at LZ Grant.  The Veteran's service personnel records 
indicate that he arrived in the Republic of Vietnam on August 
29, 1969 with as part of Company C, 4th Battalion, 60th 
Artillery.  At the December 2010 hearing before the 
undersigned, the Veteran testified that he was, in fact, 
present when LZ Grant came under rocket/mortar attack in late 
August 1969, and that this event was very stressful for him. 
See Hearing Transcript, pp. 8-10. 

The information outlined above not considered by the RO at 
the time of the January 2002 rating decision.  Presuming the 
credibility of the Veteran's statement for the purpose of 
reopening the claim, this evidence is material.  Moreover, 
the JSRRC provides more details of the alleged incident and 
in fact corroborates the Veteran's statements and testimony.  
This newly received evidence either by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. §3.156 (2009).  The PTSD claim is therefore reopened.

b. Shrapnel Scar to the Chin

Again, in a January 2002 rating decision, the RO denied 
service connection for a shrapnel scar to the chin.  The 
Veteran did not file a timely appeal, and that decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009). 

When the January 2002 rating decision was adjudicated, the 
claims folder contained service treatment records, service 
personnel records, Operational Reports, a letter from CURR, 
VA medical evidence (including a VA examination), private 
medical evidence, and the Veteran's statements.  

According to his February 1998 statement, the Veteran 
reported that he was hit with shrapnel in the chin when a 
rocket propelled grenade (RPG) exploded at his base in Ben 
Het, Vietnam.  He further stated that the medic who treated 
him told him that he should receive a Purple Heart for the 
injury sustained to the chin during the explosion.  In this 
regard, it is noted that the record does not show, nor does 
the Veteran contend, that he ever actually received a Purple 
Heart subsequent to the claimed incident. See January 2010 
Hearing Transcript, p. 42.  

In any event, the RO denied the claim because the service 
medical treatment records were silent as to complaints, 
treatment, or diagnosis of a shrapnel wound to the chin.  
Other than the Veteran's own account of what occurred, there 
was simply no evidence of record to suggest that the 1cm scar 
on the chin was due to a shrapnel wound.  The Veteran did 
undergo a VA examination in March 1998 which noted the scar 
as being due to a reported shrapnel wound; however, this was 
based on the Veteran's own reported history and not supported 
by any contemporaneous medical evidence or findings. 

The evidence added to the record subsequent to the January 
2002 Board decision includes VA clinical records and the 
Veteran's December 2010 hearing testimony.  Such records were 
not previously before agency decisionmakers.  However, these 
records do not relate to an unestablished fact necessary to 
substantiate the claim. 

Specifically, the newly received evidence does not contain 
medical evidence showing that the chin scar is due to a 
shrapnel wound; nor does it contain any competent medical 
opinions causally relating the 1 cm chin scar to active 
service or to the Veteran's claimed RPG incident.  Moreover, 
to the extent that the Veteran provided testimony that he was 
hit with shrapnel and treated by a medic in-service, this 
evidence is redundant and cumulative of statements that were 
already of record in 2002.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  Therefore, the evidence added to the 
record subsequent to January 2002 is not material under 38 
C.F.R. § 3.156(a), and the request to reopen a claim of 
entitlement to service connection for a shrapnel scar to the 
chin is denied. 

c. Right and Left Ankle Sprains 

In a January 2002 rating decision, the RO denied service 
connection for a right and left ankle disability (sprain).  
The Veteran did not file a timely appeal, and that decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009). 

When the January 2002 rating decision was adjudicated, the 
claims folder contained service treatment records, service 
personnel records, Operational Reports, VA medical evidence 
(including an April 1998 VA examination), private medical 
evidence, and the Veteran's statements.  

According to his February 1998 statement, the Veteran 
sprained both ankles when he fell out of a Chinook helicopter 
during active service in Vietnam.  He reported that he was 
treated at Landing Zone (LZ) Grant for these injuries.  

The RO denied the bilateral ankle claims because the service 
medical treatment records were silent as to complaints, 
treatment, or diagnosis of a right or left ankle sprain.  
There was also no evidence of a current bilateral ankle 
disability.  In this regard, the Veteran underwent a VA 
examination of the ankles in April 1998 which revealed no 
current right or left ankle conditions; contemporaneous x-
rays of the bilateral ankles were unremarkable.  The VA 
examination report also showed that the Veteran reported an 
"on-the-job fracture" to his right ankle in May 1997.  This 
was further substantiated by private treatment records dated 
in December 2000.  The VA examiner's impression was "history 
of on-the-job fracture of right ankle" with instability. 

The evidence added to the record subsequent to the January 
2002 Board decision includes VA clinical records and the 
Veteran's December 2010 hearing testimony.  Such records were 
not previously before agency decisionmakers.  However, these 
records do not relate to an unestablished fact necessary to 
substantiate the claim. 

Indeed, the newly received evidence does not contain medical 
evidence showing a current right or left ankle disability, or 
more importantly, residuals of a right or left ankle sprain 
sustained in-service.  In fact, VA treatment records dated 
from 2002 to the present are completely devoid of complaints, 
treatment, or diagnosis referable to ankle sprains or any 
other ankle disabilities.  At his December 2010 hearing 
before the undersigned, the Veteran testified that he 
sustained a fracture to the right ankle while driving a 
tractor trailer (as already indicated in the April 1998 VA 
examination report), but that he currently had no ankle 
complaints or problems.  As the evidence added to the record 
subsequent to January 2002 does not contain current ankle 
diagnoses, and does not otherwise relate any ankle residuals 
to service, it is not material under 38 C.F.R. § 3.156(a), 
and the request to reopen a claims of entitlement to service 
connection for a right and left ankle disability is denied. 

II. Service connection for PTSD on the merits

The Veteran's claim for PTSD having been reopened, the merits 
are now to be discussed.  As noted above, service connection 
for PTSD requires: (1) medical evidence diagnosing PTSD; (2) 
combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in service stressors.  See 38 
C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, there are numerous diagnoses of PTSD of record. 
See, e.g., VA Examination, dated March 1998; VA Social Work 
Note, dated October 2002; VA Mental Health Note, dated June 
1999; Element (1) is accordingly met.

With respect to element (2), the Veteran has described 
numerous stressors, including witnessing deaths and injuries 
of fellow servicepersons and being subject to incoming mortar 
rounds and rocket attacks while serving two separate tours of 
duty in Vietnam.  See the Veteran's February 1998 and 
September 2006 Stressor Statements.  More recently, at his 
December 2010 hearing, he reported that his base came under 
direct rocket/mortar attack while stationed at LZ Grant 
during his first tour in Vietnam.  He indicated that this was 
a very stressful and frightening event for him. See Hearing 
Transcript, pp. 8-10.  

The Veteran's DD Form 214 reflects that he is in receipt of 
the Army Commendation Medal for meritorious service in 
Vietnam; his personnel records show that he was in the 
Republic of Vietnam from August 29, 1969, to August 10, 1970 
(first tour) and attached to Company C, 4th Battalion, 60th 
Artillery.  

In this regard, it is noted that a recent search conducted by 
the JSRRC shows Landing Zone Grant received an enemy rocket 
attack on August 31, 1969.  Although there is no official 
corroboration that the Veteran was in the immediate vicinity 
of the above-cited hostile activities, it is now well settled 
that a claimant need not substantiate his actual presence 
during the stressor event.  The fact that the Veteran was 
assigned to and stationed with a unit that was present while 
such an event occurred strongly suggests that he was, in 
fact, exposed to the stressor event.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).

In short, after carefully considering the matter the Board 
believes that there is sufficient evidence in the file which 
serves to confirm the Veteran's claimed stressor of incoming 
hostile fire (i.e., rocket attacks).  There is no doubt that 
the Veteran was part of a unit which was subjected to hostile 
fire at LZ Grant on August 31, 1969.  There is also no doubt 
that the Veteran was serving in the Republic of Vietnam as of 
that date.  Accordingly, the Veteran's stressor of exposure 
to incoming mortar/rocket attacks is deemed to be 
corroborated, and element (2) is therefore also met.  

With respect to element (3), the in-service stressor has been 
generally linked to the Veteran's current PTSD by VA medical 
professionals who have treated him since service.  This 
includes the March 1998 examiner who, after hearing the 
Veteran's various stressors (including the now-verified base 
attack), diagnosed Axis I PTSD, with Axis IV problems related 
to previous combat experience.  Other VA mental health 
providers have also generally related the Veteran's stressor 
to PTSD. See VA Mental Health Note, dated January 2001 (PTSD, 
combat); see also VA Social Work Note, dated June 1996 (PTSD, 
early onset, Vietnam combat).  Element (3) of 38 C.F.R. § 
3.304(f), and therefore all elements, have been met.

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for PTSD is granted.  




ORDER

New and material evidence has been received to reopen a 
service connection claim for PTSD.  

New and material evidence having not been received, the 
Veteran's request to reopen a claim of entitlement to service 
connection for a shrapnel scar to the chin is denied.

New and material evidence having not been received, the 
Veteran's request to reopen a claim of entitlement to service 
connection for a right ankle disability is denied.

New and material evidence having not been received, the 
Veteran's request to reopen a claim of entitlement to service 
connection for a left ankle disability is denied.

Entitlement to service connection for PTSD is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


